Citation Nr: 0104007	
Decision Date: 02/08/01    Archive Date: 02/15/01	

DOCKET NO.  98-19 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 23, 1995, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
tinnitus, effective August 23, 1995.  

The record reflects that the veteran had perfected an appeal 
with respect to the issues of service connection for 
bilateral hearing loss and fungus of the ears.  A December 
1997 RO decision granted service connection for bilateral 
sensorineural hearing loss and fungus of the external ear 
canals.  Therefore, these issues are moot.


FINDINGS OF FACT

1.  The veteran filed his initial claim for service 
connection for tinnitus on August 23, 1996.  

2.  The RO granted service connection for tinnitus effective 
August 23, 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 23, 
1995, for service connection for tinnitus have not been met.  
38 U.S.C.A. § 5101(a); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, Sections 3(a), 4, 114 Stat. 2097-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 3.114(a), 3.155(a), 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat., 2096 (2000).  In this regard, the veteran and his 
representative have been provided a statement of the case 
informing them of what was necessary to establish entitlement 
to an effective date prior to August 23, 1995, for the grant 
of service connection for tinnitus.  There is no indication 
that any additional VA treatment records exist, that have not 
been associated with the record on appeal, that would be 
relevant to the veteran's claim.  The veteran indicated, in 
his December 1998 substantive appeal, that he did not desire 
a hearing before the Board.  Therefore, the Board concludes 
that the VA has complied with the Veterans Claims Assistance 
Act of 2000.  

In a statement, received on August 23, 1996, the veteran 
indicated a desire to claim entitlement to service connection 
for disabilities, including a persistent ringing in his ears.  
The RO subsequently granted service connection for tinnitus, 
effective August 23, 1995, one year prior to receipt of the 
veteran's claim, under the provisions of 38 C.F.R. 
§ 3.114(a)(3), which provides that if a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of a liberalizing law or VA issue, benefits 
may be authorized for a period of one year prior to the date 
of receipt of such request.  

It is asserted that service connection for tinnitus should be 
granted from November 1959, the date the veteran was afforded 
a VA examination.  The report of a November 1959 VA 
neuropsychiatric examination reflects that the veteran 
reported present complaints including dermatitis and itching 
of the ear canal, feet, and rectal region.  He also 
complained of a sinus in the back of his neck, insomnia at 
times, pain in the forehead at times, and sneezing spells.  
He reported that he was near a shell explosion during 
service.  The explosion did not make him unconscious, but 
following the explosion he had ringing in his ears and was 
very nervous.  He was hospitalized for three days and since 
that time he had the above complaints, referring to the 
previously mentioned complaints.  

A review of the veteran's claims file reflects that he filed 
claims for various disabilities in January 1946 and June 
1959.  Statements were received from the veteran in October 
1959 and March 1996.

The effective date of an evaluation and award of compensation 
based on an original or reopened claim for direct service 
connection will be the date following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i).  As noted previously, 
if a claim is reviewed at the request of a claimant more than 
one year after the effective date of the liberalizing law or 
VA issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  A specific claim on the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a)(2000).  
Fleshman v. Brown, 9 Vet. App. 548, 551, 552 (1996); affirmed 
at Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).  

A careful review of the claims and communications received 
from the veteran prior to August 23, 1996, indicates that 
there is no mention of any intent to claim service connection 
for tinnitus or a ringing in the ears.  Further, of the VA 
records dated prior to August 23, 1996, does not reflect any 
intent on the part of the veteran to file a claim for service 
connection for tinnitus or ringing of the ears.  The November 
30, 1959, VA neuropsychiatric examination report reflects 
that the veteran reported having ringing in the ears 
following the explosion, but it does not indicate that he had 
ringing of the ears at the time of the November 1959 
neuropsychiatric examination or, in any way, reflect any 
intent on the part of the veteran to file a claim for service 
connection for ringing in the ears or tinnitus.  

It was not until the veteran submitted his statement on 
August 23, 1996, that he indicated an intent to apply for 
service connection for ringing in his ears.  There is no 
evidence indicating any written communication prior to August 
23, 1996, that reflects an intent on the part of the veteran 
to file a claim for service connection for tinnitus or 
ringing of the ears.  On the basis of this analysis a 
preponderance of the evidence is against a finding that there 
was any written communication from the veteran, prior to 
August 23, 1996, indicating an intent on his part to apply 
for service connection for tinnitus or ringing of the ears.  
August 23, 1996, is more than one year following the 
veteran's final discharge from service.  Therefore, the 
general rule is that the effective date will be the date of 
claim or date entitlement is shown.  In this case, a date of 
August 23, 1995, has been granted on the basis of 
liberalizing legislation.  This is one year prior to the date 
the veteran filed his claim and is the earliest date that may 
be assigned under liberalizing legislation.  On the basis of 
this analysis, a preponderance of the evidence is against the 
assignment of an effective date prior to August 23, 1995, for 
the grant of service connection for tinnitus.  


ORDER

An effective date prior to August 23, 1995, for the grant of 
service connection for tinnitus is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







